Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Examiner’s Comment
The instant application is a continuation of U.S. Patent Application No. 16/255,254, now U.S. Patent No. 10,887,273.
The Terminal Disclaimer filed on October 20, 2021 has been electronically approved. 
Claim 8 has been canceled. 
Claims 1-7 and 9-15 are allowable over the prior art of record. For reasons of allowance, see notice of allowance of the parent application 16/255,254 mailed on October 28, 2020. 

Response to Arguments
Applicant’s arguments, see page 5, filed October 20, 2021 with respect to 112(b) and non-statutory double patenting rejections have been fully considered and are persuasive.  The 112(b) rejection of claim 8 and the non-statutory double patenting rejection of claims 1-15 have been withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohamed Wasel whose telephone number is (571)272-2669.  The examiner can normally be reached on Mon-Fri (8:00 am - 4:30 pm).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MOHAMED A. WASEL/Primary Examiner, Art Unit 2454